Citation Nr: 1127380	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-47 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, including as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1943 to April 1946.  He was awarded the Combat Infantryman Badge for ground combat in World War II.

This appeal to the Board of Veterans' Appeals (Board) is from October 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As support for his claim, the Veteran testified at a formal Decision Review Officer hearing at the RO in July 2009.  The Veteran also testified at a hearing at the RO in May 2011, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  Transcripts of these hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Here, the Veteran claims entitlement to service connection for his current right knee disorder, which he attributes to his in-service right knee injury from training on an obstacle course, during the World War II era.  See May 2011 Board hearing transcript, at 4.  He also contends his left knee disorder should be service connected on a secondary basis to his right knee disorder.  At his Board hearing, he indicated that his left knee disorder developed soon after service as a result of compensating for his right knee disorder, or perhaps from the right knee disorder aggravating his left knee disorder.  See May 2011 Board hearing transcript, at 12 and 17.  

His STRs document that the Veteran was hospitalized and treated during service in April 1944 for a right knee sprain incurred during training.  Some findings in his STRs state he dislocated and ruptured articular cartilage in his right knee, while conflicting findings indicate he had "no definite injury."  And he has indicated a "buildup of pain" in both knees following service and continuing to the present.  See May 2011 Board hearing transcript, at 9 and 11.  His wife has observed his continuing knee pain problems and weakness dating back to shortly after his separation from service.  See August 2007 statement by J.B.  Moreover, private treatment records confirm post-service treatment for knee problems and diagnoses for internal derangement of the knees, dating back for many years.  See March 1993 statement by Dr. R.B.; see also May 1970 statement by Dr. I.W.  Most recently, the Veteran has been diagnosed by VA examiners in September 2007 and August 2009 with degenerative joint disease (i.e., arthritis) of the knees, bilaterally, based upon X-ray testing by the September 2007 VA examiner.  

The Board finds it necessary to remand this claim so the Veteran can undergo another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current right knee disorder, which has present been diagnosed as degenerative joint disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

It appears that a VA examination and opinion was provided in August 2009, with a negative opinion on potential etiology to service.  Unfortunately, this opinion contained an inadequate discussion and/or opinion.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The August 2009 VA examiner appeared to rely on the absence of medical treatment for a right knee condition in providing a negative medical opinion against his claim.  Importantly, though, the physician failed to give due consideration to the Veteran's and his wife's competent accounts of right knee symptomatology beginning since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The examiner thereby failed to account for, and/or consider, pertinent evidence of record.  Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.

Concerning his left knee claim, another VA examination and opinion is necessary, particularly with regard to the possibility his left knee was chronically aggravated by his right knee disorder.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  Establishing service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998).  


The Board acknowledges that the Veteran has not established service connection for his right knee disorder, a necessary condition for secondary service connection, but nonetheless finds it necessary to address this contention to ensure adequate development and consideration of his claim.  See Barr, 21. Vet. App. at 303.  In this regard, the August 2009 VA examiner opined "the left knee DJD is less likely due to the right knee DJD because there is no study noted in the literature that substantiates the contention that unequal gait due to DJD leads to DJD of the contralateral or adjacent joint."  So, the examiner discounted the possibility the left knee DJD was caused by the right knee DJD.  Significantly, though, the examiner did not indicate whether the Veteran's left knee disorder was chronically aggravated by the service-connected right knee disorder.  See 38 C.F.R. § 3.310.  The Board finds it necessary to request another VA compensation examination to determine the etiology of his claimed left knee disorder, especially insofar as whether it was chronically aggravated by his right knee disorder.  See 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 439; see also Barr, 21. Vet. App. at 303.  

A remand is additionally required to obtain potentially outstanding VA medical records.  There are VA outpatient treatment records from the West Palm Beach VA Medical Center (VAMC) dated until November 2008.  However, the Veteran testified that he was last at the West Palm Beach VAMC in approximately 2010, albeit without describing whether he received treatment relevant to his bilateral knee disorders.  See May 2011 Board hearing, at 14.  So, at minimum, VA needs to obtain all of his relevant, recent VA treatment records from the West Palm Beach VAMC.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, it is not altogether clear whether the RO attempted to obtain relevant private treatment records.  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e)(1).  So the RO needs to attempt to obtain any outstanding treatment records from the Veteran's identified prior private treatment providers, Dr. I.W. and Dr. R.B.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the West Palm Beach VAMC and obtain and associate with the claims file any and all outstanding records of treatment, especially dated after November 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  See 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from any private treatment providers, including Dr. I.W. and Dr. R.B.  As well, ask that he assist in obtaining any additional records by clarifying the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1), (e)(1).  


3.  After completing the requested development in paragraphs #1 and #2, schedule a VA compensation examination to determine the nature and etiology of the Veteran's bilateral knee disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current knee disorders by specifying the present diagnoses.  And assuming there are present diagnoses of knee disabilities, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current right and left knee disorder, respectively, is related to or dates back to the Veteran's military service.  

In making this determination, the examiner should consider the Veteran's lay statements that he progressively developed knee disabilities during the many years following service in the military, which he essentially attributes to his documented in-service right knee sprain in April 1944.  


In making this determination, the examiner must also specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service knee complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

Furthermore, based on physical examination and comprehensive review of the claims file, the examiner is additionally asked to opine whether it is at least as likely as not (50 percent or more probable) the Veteran's left knee disorder has been caused or made chronically worse (i.e., aggravated) by his right knee disorder or any already service-connected disabilities.  

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


4.  Then readjudicate the claims, in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



